 



EXHIBIT 10.44

LEASE SCHEDULE NO. 010

 

This Lease Schedule is issued pursuant to the Lease Agreement Number ST053006
dated May 30, 2006. The terms of the Lease Agreement and serial numbers
contained on Certificate(s) of Acceptance are a part hereof and are incorporated
by reference herein.

 

LESSOR LESSEE Farnam Street Financial, Inc. Staar Surgical Company 240 Pondview
Plaza 1911 Walker Avenue 5850 Opus Parkway Monrovia, CA 91016 Minnetonka,
MN  55343       SUPPLIER OF EQUIPMENT LOCATION OF EQUIPMENT TBD TBD

 

Initial Term of Lease from Commencement Date: 24 months

Monthly Lease Charge: $78,782.00

Anticipated Delivery and Installation: January 2017 – May 2017

Projected Commencement Date: June 1, 2017

Security Deposit: Upon Lessee's execution of this Lease Schedule, Lessee shall
deliver a security deposit in the amount of $157,564.00. Provided that there has
been no event of default and Lessee has returned all of the Equipment under this
Lease Schedule per the terms of the Lease Agreement, this security deposit will
be returned to Lessee.

EQUIPMENT

 

MANUFACTURER   QTY   MACHINE/MODEL EQUIPMENT DESCRIPTION (including features)
Various R&D Equipment and Buildout, Sterilizer, Assorted Equipment

 

The cost of all the Equipment on this Lease Schedule shall total $2,000,000.00.
The Monthly Lease Charge listed above is calculated based on the agreement that
this cost will be comprised of $2,000,000.00 of hardware at a lease rate factor
of 0.039391 per $1.00 and $0.00 of non-hardware costs at a lease rate factor of
0.047459 per $1.00. Should the total cost of the Equipment exceed that indicated
above, Lessor and Lessee agree that the Monthly Lease Charge above will be
increased to reflect this additional cost at the Installation Date of the
additional Equipment. If the total cost of non-hardware exceeds that indicated
above, the hardware portion of the commitment above will be increased dollar for
dollar by the amount of the additional non-hardware. This Lease Schedule No. 010
will Commence on the first of the month following the later of (i) the date the
Lessee has satisfied its commitment to install all of the Equipment, as
described above; or (ii) Lessor’s receipt of Lessee’s executed commencing Lease
Schedule; however, Lessor may, at its sole discretion, close and Commence this
Lease Schedule at an earlier date. A revised Lease Schedule No. 010R to replace
this Lease Schedule No. 010 shall be executed by both parties to reflect the
actual Equipment cost accepted and the commensurate Monthly Lease Charge,
including any adjustments required under the Monthly Lease Charge Adjustment
Rider. The Monthly Lease Charge will be prorated and charged as interim rent
between the Installation Date of each item of equipment, as Lessee indicates on
the Certificate(s) of Acceptance, and the Commencement Date. Interim rent due
prior to the Commencement Date shall not reduce or offset Lessee’s
post-Commencement Monthly Lease Charge obligations hereunder.

 



Every Term is Agreed to and Accepted:   Every Term is Agreed to and Accepted:  
        FARNAM STREET FINANCIAL, INC.   STAAR SURGICAL COMPANY “LESSOR”  
“LESSEE”           By: /s/ Steven C. Morgan   By: /s/  Stephen P. Brown        
  Print     Print   Name: Steven C. Morgan   Name: Stephen P. Brown            
        Title: President   Title: Chief Financial Officer                    
Date: January 31, 2017   Date:  



 



 

 

  



Rider Number: 008     Lease Agreement Number: ST053006     Lease Schedule
Number: 010     Lessee Name: STAAR SURGICAL COMPANY     Lease Dated: MAY 30,
2006



 

 

 

PURCHASE OPTION

 

 

Lessee shall have the option to purchase the Equipment in its physical
possession and on Lease Schedule No. 010 on the last day of the initial term, in
whole and not in part, on an in-place basis and operating according to the
manufactures specifications, for the then determined mutually-agreed purchase
price (plus applicable taxes) provided that (i) an Event of Default has not
occurred, (ii) Lessor has received all of the Lease Charges due under the Lease
Schedule prior to Lessee exercising this option to purchase (including all late
fees whether billed or unbilled), (iii) Lessor has received payment for all
unpaid late fees and estimated property taxes, if any, and (iv) Lessor has
received written notice of Lessee's election to exercise said purchase option
not less than one hundred twenty (120) days prior to the last date of the
initial term of this Lease Schedule. If a sale is not consummated, the notice
provided to exercise this option shall be accepted as a notice to terminate and
return all of the Equipment, and Lessee will return all of the Equipment on this
Lease Schedule in accordance with the Lease Agreement. If Lessee does not return
all of the Equipment, Lease Schedule No. 010 will continue in accordance with
the Lease Agreement.

 

Lessee will receive title to the Equipment free and clear of all known liens
only after Lessee has performed all of its obligations associated with the Lease
Agreement and Lessor has been paid all sums due or becoming due under both this
purchase option and the Lease Agreement, including, whether billed or not, all
lease charges, taxes, and late fees. Lessor shall retain all monies received in
association with the Lease Schedule including all rent, taxes, security deposits
and other monthly lease charges and Lessee hereby waives any right to offset
these monies against the costs associated with the exercise of this purchase
option. Any sales or use tax due and not paid on these monies shall be added to
the purchase price above.

 

 

 



Every Term is Agreed to and Accepted:   Every Term is Agreed to and Accepted:  
        FARNAM STREET FINANCIAL, INC.   STAAR SURGICAL COMPANY “LESSOR”  
“LESSEE”           By: /s/ Steven C. Morgan   By: /s/  Stephen P. Brown        
  Print     Print   Name: Steven C. Morgan   Name: Stephen P. Brown            
        Title: President   Title: Chief Financial Officer                    
Date: January 31, 2017   Date: January 26, 2017



 



 

